Citation Nr: 1726999	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-21 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for a fracture of the nose.

2.  Entitlement to service connection for substance abuse.

3.  Entitlement to service connection for hepatitis C.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a back disorder.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a right knee disorder.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chondromalacia patella of the left knee.

9.  Entitlement to service connection for a left knee disorder, to include as secondary to a right knee disorder.

10.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for polymyositis and inflammatory myopathy.

11.  Entitlement to service connection for polymyositis and inflammatory myopathy.

12.  Entitlement to service connection for a depressive disorder, claimed on a direct basis and as secondary to polymyositis, inflammatory myopathy, a back disorder, and bilateral knee disorders.

13.  Entitlement to service connection for diabetes.

14.  Entitlement to service connection for sinusitis, to include as secondary to the service-connected fracture of the nose.

15.  Entitlement to service connection for sinus headaches, to include as secondary to the service-connected fracture of the nose.

16.  Entitlement to service connection for allergic rhinitis, to include as secondary to the service-connected fracture of the nose.

17.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to April 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran had a Travel Board hearing held at the RO before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is contained in the electronic claims file.

At the hearing, the representative requested a 60-day extension to leave the record open so that he could submit additional evidence.  38 C.F.R. § 20.709 (2016).  The undersigned Veterans Law Judge granted the 60-day extension and that time period has expired.  Hearing transcript, page 2.  In October 2016, the undersigned Veterans Law Judge granted another 60-day extension and that time period has expired.

In an unappealed July 1980 rating decision, the RO denied entitlement to service connection for back and right knee disorders.  In an unappealed February 2000 rating decision, the RO denied the reopening of claims of entitlement to service connection for back and right knee disorders as well as denying entitlement to service connection for chondromalacia patella of the left knee, polymyositis, and inflammatory myopathy.  In an August 2002 rating decision, the RO reconsidered the claims of entitlement to service connection for chondromalacia patella of the left knee, polymyositis, and inflammatory myopathy on a de novo basis under the Veterans Claims Assistance Act of 2000 and denied those claims.  The Veteran did not perfect an appeal of those denials.  In an unappealed January 2004 rating decision, the RO denied the reopening of a claim of entitlement to service connection for chondromalacia patella of the right knee.

In a May 2013 statement of the case, the RO implicitly reopened the claims of entitlement to service connection for postoperative residuals of a herniated nucleus pulposus of L5-S1, bilateral chondromalacia patella of the knees, and polymyositis and inflammatory myopathy, and denied those claims on a de novo basis.  Although the RO reopened these claims, the Board must initially determine the Veteran has presented new and material evidence sufficient to reopen the previously denied claims.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has a responsibility to consider whether it was proper for a claim to be reopened; and there is no harm to a veteran's ability to present the case when the Board addresses the issue of whether a claim should be reopened rather than addressing the reopened claim on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

As the original claims pertaining to the denials of entitlement to service connection for back and right knee disorders were denials of general disorders instead of  specific disorders, the new-and-material claims pertain to all possible back and right knee disorders.  As for the left knee, the original claim was for chondromalacia patella and, as such, the new-and-material claim pertains only to chondromalacia patella.

The Board is reopening the claims of entitlement to service connection for a back disorder, a right knee disorder, chondromalacia patella of the left knee, and polymyositis and inflammatory myopathy.

As for a left knee disorder other than chondromalacia patella of the left knee, new and material evidence is not necessary to reopen the claim as these additional disabilities were not addressed in the August 2002 decision.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a claim based on a new diagnosis is a new claim); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  The Veteran's VA treatment records and VA examination reports include diagnoses of other left knee disorders.  

The United States Court of Appeals for Veterans Claims (the Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, pursuant to the holding in Clemons, the Board has restated the claim on appeal involving chondromalacia patella of the left knee to entitlement to service connection for a left knee disorder.  

At the hearing, the Veteran raised a new theory of entitlement for his left knee disorder - secondary to the right knee disorder.   Hearing transcript, page 11.

In his May 2009 claim, the Veteran asserted that his depression is secondary to arthritic pain.  Thus, he has raised another theory of entitlement - secondary to the back and knee disorders.  A December 2010 VA examination report reflects that the examiner noted that the Veteran reported that his polymyositis was the primary percipient to his current depression.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Pursuant to the holding in Schroeder, the Board will consider whether the psychiatric disorder is secondary to polymyositis and inflammatory myopathy.

In light of the above, the issues are as stated on the first two pages of this decision.

Subsequent to the May 2013 statement of the case, the Veteran's representative submitted additional medical evidence.  The Veteran's substance appeal was received after February 2, 2013.  Therefore, that evidence shall be subject to initial review by the Board because neither the Veteran nor his representative requested in writing that the agency of original jurisdiction initially review such evidence.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).  In this case, the Veteran's representative requested a waiver of consideration by the agency of original jurisdiction.

All issues except entitlement to a compensable rating for a fracture of the nose and entitlement to service connection for substance abuse and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On July 21, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal of the issues of except entitlement to a compensable rating for a fracture of the nose and entitlement to service connection for substance abuse is requested.

2.  The Veteran's in-service cocaine and intravenous drug use was willful misconduct and drug abuse.

3.  The weight of evidence is against a finding that the current hepatitis C is related to active service other than an in-service activity that constituted willful misconduct or involved drug abuse.

4.  In an unappealed February 2000 rating decision, the RO denied the reopening of the Veteran's claim of entitlement to service connection for a back disorder.

5.  The evidence associated with the claims file since the February 2000 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.

6.  In an unappealed January 2004 rating decision, the RO denied the reopening of the Veteran's claim of entitlement to service connection for chondromalacia patella of the right knee.

7.  The evidence associated with the claims file since the January 2004 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.

8.  In an unappealed August 2002 rating decision, the RO denied entitlement to service connection for chondromalacia patella of the left knee.

9.  The evidence associated with the claims file since the August 2002 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for chondromalacia patella of the left knee.

10.  In the August 2002 rating decision, the RO denied entitlement to service connection for polymyositis and inflammatory myopathy.  The Veteran did not perfect an appeal of that denial.

11.  The evidence associated with the claims file since the August 2002 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for polymyositis and inflammatory myopathy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issues of entitlement to a compensable rating for a fracture of the nose and entitlement to service connection for substance abuse by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Hepatitis C was not incurred or aggravated while on active duty.  38 U.S.C.A. §§ 105, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.1, 3.301, 3.303 (2016).

3.  The February 2000 rating decision denying the reopening of entitlement to service connection for a back disorder is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a back disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The January 2004 rating decision denying the reopening of entitlement to service connection for chondromalacia patella of the right knee is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a right knee disorder has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

5.  The August 2002 rating decision denying entitlement to service connection for chondromalacia patella of the left knee is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for chondromalacia patella of the left knee has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

6.  The August 2002 rating decision denying entitlement to service connection for polymyositis and inflammatory myopathy is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for polymyositis and inflammatory myopathy has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to a compensable rating for a fracture of the nose

Entitlement to service connection for substance abuse

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the appeal of the issues of entitlement to a compensable rating for a fracture of the nose and entitlement to service connection for substance abuse and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of entitlement to a compensable rating for a fracture of the nose and entitlement to service connection for substance abuse and it is dismissed.

Entitlement to service connection for hepatitis C

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
	
VA's duty to notify was satisfied by letters dated in February, March, April, and July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service treatment records and records from the Social Security Administration.  The RO obtained VA and private treatment records.

The Board notes that there are no medical examinations or opinions addressing whether the hepatitis C was incurred in or aggravated by service.  Nevertheless, a medical examination or medical opinion is not necessary to decide the claim.  The competent lay and medical evidence does not show that the hepatitis C is related to active service other than an in-service activity that constitutes willful misconduct or involved drug abuse.  Therefore, a medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McLendon.)

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.
 
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In a VA Fast Letter 04-13, June 29, 2004, VA noted that a rating decision had been issued based a statement which was incorrectly ascribed to a VA physician.  The purported statement was to the effect that persons who were inoculated with a jet injector were at risk of having hepatitis C.  The Fast Letter then identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  

The Fast Letter concludes that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  It noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the veteran's hepatitis C.

The law and regulations provide that no compensation shall be paid if a disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. §§ 3.1(n), 3.301(c).

Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. §§ 3.1(n), 3.301.

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  
See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

Analysis

VA and private treatment records reflect a diagnosis of hepatitis C.  A March 1999 private treatment record shows that the Veteran tested positive for hepatitis C about three to four years ago.  There is no competent lay or medical evidence that the hepatitis C is related to active service other than due to in-service intravenous drug use and intranasal cocaine use.

The Veteran's service treatment records show no diagnosis of hepatitis and no complaints or findings of jaundice.  His service treatment records also reflect that in January 1976 it was noted that the Veteran had first used heroin in June 1974 and that his last use was in November 1975.  Also in January 1976, his urine tested positive for cocaine.  In a March 2009, the Veteran reported that he used intravenous drugs during active service in 1974 and that he shared needles.  He denied ever using intranasal cocaine.  A December 2003 VA treatment record reveals that the Veteran reported intravenous drug use in the 1970s and that he reported that he last used intravenous drugs in 1975.  A March 1999 private treatment record reflects that the Veteran reported that he only stopped using intravenous drugs around 1998.

The Veteran is competent to report using intravenous drugs in service and to deny intranasal cocaine use.  The Board finds that he is credible in his reporting of in-service intravenous drug use because he made a statement against self-interest and because his assertion is consistent with the service treatment records.  The Board finds that the Veteran is not credible in denying intranasal cocaine use in service since his service treatment records show that his urine tested positive for cocaine.

The Board notes that the Veteran is not claiming that his in-service intravenous drug use was limited to very few and isolated incidents.  Therefore, it appears that he does not seek the protection of 38 C.F.R. § 3.301(c), which states that "[t]he isolated and infrequent use of drugs by itself will not be considered willful misconduct."  Given the Veteran used two types of drugs - cocaine and an intravenous drug - during service as well as using intravenous drugs for over a year in service, the Board finds that his drug use - intranasal cocaine use and intravenous drug use - was willful misconduct and drug abuse.  In essence, the law and regulations hold that the abuse of illegal intravenous drugs is misconduct and that any disease resulting therefrom may not be compensated.  See 38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. §§ 3.1, 3.301.  

In a March 2011 statement, the Veteran's former representative indicated that based on a Social Security Administration determination hepatitis was incurred in service.  The document submitted by the former representative merely shows that the Veteran is receiving Social Security disability benefits in part to due to hepatitis.    Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the following relationship -between hepatitis C and events in service - fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that the weight of evidence is against a finding that the current hepatitis C is related to active service other than an in-service activity that constituted willful misconduct or involved drug abuse.  Therefore, the preponderance of the evidence is against the claim and it is denied.

New and material claims

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110(2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303 (2016).

Analysis

Back disorder

In an unappealed February 2000 rating decision, the RO denied the reopening of the claim of entitlement to service connection for a back disorder.  The Veteran did not file a timely notice of disagreement.  Therefore, the February 2000 rating decision is final.  U.S.C.A. § 7105.

At the time of the February 2000 rating decision that denied the reopening of entitlement to service connection for a back disorder, the evidence of record consisted of the Veteran's service treatment records, VA and private treatment records, and May 1980 and December 1999 VA examination reports.  The service treatment records show that the Veteran was treated for low back pain in service in 1976.  VA and private treatment records and VA examination reports reflect that the Veteran reported that his back pain began in 1979 (over a year after separation from active service) and that he was treated for a herniated disk in 1980.  
The February 2000 rating decision denied the reopening of the claim of entitlement to service connection for a back disorder on the basis of that there was no medical nexus evidence relating the current back disorder to active service. 
 
Since February 2000, the evidence includes Social Security Administration records, private and VA treatment records, and an April 2013 VA examination report.  The April 2013 VA examination report shows that the Veteran reported that he continued to have had back pain since the 1976 in-service back injury.  This assertion of continuity of back symptomology since service must be considered true for the purpose of determining whether to reopen the claim.

In Shade, the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Given the Veteran's assertion of continuity of back symptomatology since service, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for a back disorder.  Thus, the evidence is considered new and material, and the claim is reopened.

Right knee disorder

In an unappealed January 2004 rating decision, the RO denied the reopening of the claim of entitlement to service connection for chondromalacia patella of the right knee.  The Veteran did not file a timely notice of disagreement.  Therefore, the January 2004 rating decision is final.  U.S.C.A. § 7105.  As noted in the introduction, the original claim pertaining to the denials of entitlement to service connection for a right knee disorder was a denial of a general right knee disorder instead of a specific disorder, such as chondromalacia patella of the right knee.  Therefore, the new-and-material claim pertains to all possible right knee disorders.  

At the time of the January 2004 rating decision that denied the reopening of entitlement to service connection for a right knee disorder, the evidence of record consisted of the Veteran's service treatment records, VA and private treatment records, and May 1980 and December 1999 VA examination reports.  The service treatment records show that the Veteran was treated for medial collateral ligament strain in 1975.  The service treatment records do not reflect which knee was involved.  The May 1980 VA examination reports reflect that the Veteran reported that he injured his right knee in 1975 but that  he denied any current right knee symptomatology.  The diagnosis was a history of torn ligaments in the right knee.  The December 1999 VA general medical examination report reflects a diagnosis of chondromalacia patella of the right knee.

The January 2004 rating decision denied the reopening of the claim of entitlement to service connection for a right knee disorder on the basis of that there was no medical nexus evidence relating the current right knee disorder to active service.  

Since January 2004, the evidence includes Social Security Administration records, private and VA treatment records, and an April 2013 VA examination report.  The April 2013 VA examination report shows that the Veteran reported that he continued to have had right knee pain since a 1976 in-service knee injury.  

This assertion of continuity of right knee symptomology since service must be considered true for the purpose of determining whether to reopen the claim.  Given the Veteran's assertion of continuity of right knee symptomatology since service, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for a right knee disorder.  Thus, the evidence is considered new and material, and the claim is reopened.

Chondromalacia patella of the left knee 

In an unappealed August 2002 rating decision, the RO denied entitlement to service connection for chondromalacia patella of the left knee.  The Veteran did not file a timely notice of disagreement.  

Though a notice letter of the August 2002 rating decision is not of record, a March 2003 statement of the case shows that the notice letter was mailed on August 13, 2002.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).   In Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992), the Court found that the presumption of regularity applied to VA.  The Court found that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  The presumption is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Once clear evidence is submitted, VA is no longer entitled to the benefit of the presumption and the burden shifts to VA to establish that a government official properly discharged his or her official duties.  

In this case, the Veteran filed a notice of disagreement in November 2002 as to the denial in the August 2002 rating decision of entitlement to service connection for polymyositis and inflammatory myopathy.  He indicated that he was not claiming service connection for a knee disorder.  Thus, there is no clear evidence that the Veteran was not informed of the August 2002 denial of entitlement to service connection for chondromalacia patella of the left knee.   Therefore, the August 2002 rating decision is final as to that left knee disorder.  U.S.C.A. § 7105.  

At the time of the August 2002 rating decision that denied entitlement to service connection for chondromalacia patella of the left knee, the evidence of record consisted of the Veteran's service treatment records, VA and private treatment records, and May 1980 and December 1999 VA examination reports.  The service treatment records show that the Veteran injured his left knee in April 1977 and complained of that knee locking up.  The December 1999 VA general medical examination report reflects a diagnosis of chondromalacia patella of the left knee.

The August 2002 rating decision denied the claim of entitlement to service connection for chondromalacia patella of the left knee on the basis of that there was no medical nexus evidence relating the current left knee disorder to active service.  

Since August 2002, the evidence includes Social Security Administration records, private and VA treatment records, and an April 2013 VA examination report.  The April 2013 VA examination report shows that the Veteran reported that he continued to have had left knee pain since a 1976 in-service knee injury.  

This assertion of continuity of left knee symptomology since service must be considered true for the purpose of determining whether to reopen the claim.  Given the Veteran's assertion of continuity of left knee symptomatology since service, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for chondromalacia patella of the left knee.  Thus, the evidence is considered new and material, and the claim is reopened.

Polymyositis and inflammatory myopathy

In the August 2002 rating decision, the RO denied entitlement to service connection for polymyositis and inflammatory myopathy.  The Veteran filed a timely notice of disagreement and the RO then issued a statement of the case.  The Veteran, however, did not file a timely substantive appeal.  Therefore, the August 2002 rating decision is final.  U.S.C.A. § 7105.

At the time of the August 2002 rating decision that denied entitlement to service connection for polymyositis and inflammatory myopathy, the Veteran's service treatment records, VA and private treatment records, and VA examination reports.  The service treatment records show that the Veteran was treated for lumbar myositis in 1976.  The December 1999 VA general medical examination report reflects a diagnosis of polymyositis.

The August 2002 rating decision denied entitlement to service connection for polymyositis and inflammatory myopathy on the basis of that there was no medical nexus evidence relating the current disorder to active service.  

Since February 2000, the evidence includes Social Security Administration records, private and VA treatment records, and a January 2012 statement from the Veteran's treating VA doctor.  The VA doctor stated that the service treatment records show that the Veteran had muscle aches in service.  The doctor opined that there is little doubt that the in-service muscle aches was his current polymyositis.  This statement relates to an unestablished fact necessary to substantiate his claim, which is evidence of a medical nexus relating the current disorder to active service.  Thus, the evidence is considered new and material, and the claim is reopened.


ORDER

The appeal of the issue of entitlement to a compensable rating for a fracture of the nose is dismissed.

The appeal of the issue of entitlement to service connection for entitlement to service connection for substance abuse is dismissed.

Entitlement to service connection for hepatitis C is denied.

New and material evidence has been received to reopen a claim of service connection for a back disorder.

New and material evidence has been received to reopen a claim of service connection for a right knee disorder.

New and material evidence has been received to reopen a claim of service connection for chondromalacia patella of the left knee.

New and material evidence has been received to reopen a claim of service connection for polymyositis and inflammatory myopathy.


REMAND

The April 2013 VA examiner noted that degenerative disc disease of the lumbar spine was diagnosed in 2011 and opined that this disorder was not related to service.  The December 1999 VA examination report reveals diagnoses of degenerative joint disease and degenerative disc disease of the lumbar spine.  As the VA medical opinion may have been predicated on degenerative disc disease being diagnosed in 2011 as opposed to on an earlier date of diagnosis and since the examiner did not address the etiology of the degenerative joint disease, another VA examination is necessary. 

The April 2013 VA examiner rendered an opinion on the etiology of the bilateral knee strain.  An August 2016 VA magnetic resonating imaging (MRI) scan of one of the knees shows that there is at least one meniscus tear in that knee.  In light of the evidence of additional knee disabilites, another VA examination is required.  

While the Veteran's treating doctor opined that there is little doubt that the in-service muscle aches was his current polymyositis, private medical records show that his muscle aches began in 1996.  Thus, a VA examination is warranted.

The issue of entitlement to service connection for a depressive disorder is inextricably intertwined with the issue of entitlement to service connection for polymyositis, inflammatory myopathy, a back disorder, and bilateral knee disorders and must be deferred pending the outcome of these service-connection issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

At the hearing, the Veteran testified that his diabetes mellitus was secondary to medications.  This issue is inextricably intertwined with the other service connection issues and must be deferred.  See id.

 A July 2009 VA examiner noted that there is no evidence of acute or chronic sinusitis.  An August 2016 VA computed tomography (CT) scan of the sinuses shows mild paranasal sinus disease.  The July 2009 VA examiner also opined that the headaches and allergic rhinitis were not related to the nasal fracture.  That opinion is inadequate to address whether the headache disorder and allergic rhinitis were caused or aggravated by the service-connected nasal fracture.  In light of the evidence of a current sinus disorder and the inadequate opinion on secondary service connection for the headaches and allergic rhinitis, another VA examination is required.

The Veteran testified that he was treated for his right knee disorder in either the Durham VA Medical Center or the Hampton VA Medical Center in the late 1980s.  Hearing transcript, page 9.  The RO has already attempted to obtain all records form the Hampton VA Medical Center.  The RO should attempt to obtain all records from the Durham VA Medical Center and Raleigh community based outpatient clinic from 1986 to October 2007 and from March 2013 to the present.

The issue of entitlement to TDIU is inextricably intertwined with the service connection issues and must be deferred.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his back disorder, bilateral knee disorders, polymyositis/inflammatory myopathy, depressive disorder, diabetes, sinusitis, headache disorder, allergic rhinitis, and nasal fracture as well as any other disabilities pertaining to the claim for TDIU and obtain any identified records.  Regardless of the Veteran's response, obtain all records from the Durham VA Medical Center and Raleigh community based outpatient clinic from 1986 to October 2007 and from March 2013 to the present.

2.  After the development in 1 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and nature of any back and knee disorders.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  For any current back disorders, to include any current degenerative joint disease of the back, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the disorder is related to service to include in-service back treatment.

b)  For any current knee disorder of either knee, to include any current degenerative joint disease of a knee, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the disorder is related to service to include in-service knee treatment.

c)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current left knee disorder was (1) caused by or (2) aggravated by a right knee disorder.

If the medical provider finds that a current left knee disorder was aggravated by a right knee disorder, then the examiner should quantify the degree of aggravation.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  After the development in 1 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and nature of any polymyositis or inflammatory myopathy.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

For any current polymyositis or inflammatory myopathy, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the disorder is related to service to include in-service treatment for lumbar myositis.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

4.  After the development in 1 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and nature of any sinusitis, headache disorder, and allergic rhinitis.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

For any current sinusitis, headache disorder, and allergic rhinitis, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current sinusitis, headache disorder, or allergic rhinitis was (1) caused by or (2) aggravated by residuals of a fracture of the nose.

If the medical provider finds that a current sinusitis, headache disorder, or allergic rhinitis was aggravated by residuals of a fracture of the nose, then the examiner should quantify the degree of aggravation.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

5.  After completing the above actions, the AOJ should undertake any other necessary development for the other claims and should readjudicate the Veteran's claims with consideration of all evidence of record.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his agent, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


